Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious every element of independent claims 1, and 11 – 12, wherein a return-to-harbor notifying device, comprises:
a user interface configured to receive an information related to a planned time of arrival at a home harbor that is a location to which a ship returns; and
processing circuitry configured to:
generate a traveling route for returning to the home harbor based on a current location of the ship,
calculate a required time for traveling from the current location of the ship during a current trip to the home harbor based on the traveling route,
calculate a return-to-harbor start time of the ship based on the required time and the information related to the planned time of arrival, [[and]]
notify a content during the current trip based on the return-to-harbor start time, and
receive, from a radar device, image information pertaining to at least one target object in an area around the ship, and control a display to display a location of the at least one target object with respect to a location of the ship on a nautical chart.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661